It is ordered that Thomas C. Brickie, of Fond du Lac, Wis., be suspended from the practice of law in this Court and that a rule issue, returnable *903within 40 days, requiring him to show cause why he should not be disbarred from the practice of law in this Court.

For the Court’s orders prescribing amendments to the Federal Rules of Civil Procedure and the Supplemental Rules for Certain Admiralty and Maritime Claims, see post, p. 955; and amendments to the Federal Rules of Evidence, see post, p. 1025.